Tompkins Financial Corporation8-K For more information contact: Stephen S. Romaine, President & CEO Francis M. Fetsko, CFO & COO Tompkins Financial Corporation 607.273.3210 For Immediate Release Friday, July 19, 2013 Tompkins Financial Corporation Reports Increase in Second Quarter Earnings ITHACA, NY – Tompkins Financial Corporation (TMP–NYSE MKT LLC) Tompkins Financial Corporation reported diluted earnings per share of $0.75 for the second quarter of 2013, an increase of 4.2% from the $0.72 reported for the same period in 2012.Net income of $11.0 million for the second quarter of 2013, represents a 24.7% increase from the same period in 2012.Year to date diluted earnings per share were $1.55 for the current period, up 9.2% over the first six months of 2012.Year to date net income of $22.5 million in 2013 is up 35.3% over the same period in 2012. Comparisons of the Statement of Income and Statement of Condition to the same period last year are impacted by the acquisition of VIST Financial Corporation on August 1, 2012.As more fully disclosed in the non-GAAP disclosure section of this press release, net income and diluted earnings in the current and prior period were also impacted by merger related expenses.The second quarter of 2012 also included $243,000 in after tax income related to the reversal of an accrued liability resulting from the settlement of litigation between VISA Inc. and certain merchants.After adjusting for the after-tax impact of the above items, diluted earnings per share for the second quarter of 2013 would have been approximately flat compared to the prior year, and year to date diluted earnings per share would have been up by approximately 6.8% over the same period last year. President and CEO, Stephen S. Romaine said "We saw positive trends during the quarter, with net interest income up $1.6 million from the first quarter of 2013, representing an annualized growth rate of 17.0%.The growth was fueled by increased loans and noninterest-bearing deposits, which reflected annualized growth of 8.2% and 14.7% respectively over the first quarter of 2013.The improvement in net interest income was tempered by higher provision expense during the quarter, and lower noninterest income as compared to the prior quarter. Overall performance remains strong, with annualized return on average equity of 10.20% for the quarter, which is ahead of the same period last year and compares favorably to the most recent Federal Reserve Board peer ratio of 8.43% 1.” NET INTEREST INCOME Net interest income of $39.8 million for the second quarter of 2013 represents an increase of 41.7% over the same period last year.The addition of VIST Bank and steady loan growth contributed to the year-over-year increase. Net interest income for the quarter was up $1.6 million, or 4.24%, from the first quarter of 2013, primarily due to growth in average loans and noninterest-bearing deposits.The net interest margin for the second quarter of 2013 was 3.58% compared to 3.57% for the first quarter in 2013 and 3.52% for the second quarter of 2012.For the year to date period, net interest income of $78.0 million reflects an increase of 40.5% over the first six months of 2012. NONINTEREST INCOME Noninterest income was $16.5 million for the second quarter of 2013, up 29.6% over the same period in 2012, and down 4.9% from the first quarter of 2013. The increase from the same quarter last year is mainly a result of the VIST acquisition. The most significant contributors to the decline from the first quarter of 2013 were lower realized gains on available for sale securities and lower income related to our investment in a Small Business Investment Company.Insurance commissions, investment services income and card services income were also down modestly from the first quarter, while service charges on deposit accounts were up modestly.For the year to date period, noninterest income of $33.9 million was up 38.9% from the same six month period in 2012. NONINTEREST EXPENSE Noninterest expense was $37.8 million in the second quarter of 2013, up 40.7% from the same period in 2012, and up 0.7% from the first quarter of 2013.For the year to date period, noninterest income of $75.3 million was up 41.5% from the same six month period in 2012. The increase in noninterest expense over the same quarter and year to date periods of 2012 is mainly a result of the VIST acquisition. ASSET QUALITY The ratio of nonperforming assets to total assets of 0.89% reflects improvement from 1.17% for the same period last year, and is up from 0.83% at March 31, 2013.The nonperforming asset ratio continues to compare favorably to the most recent peer averages of 1.87% published as of March 31, 2013, by the Federal Reserve1. Asset quality trends on originated loans continue to improve with loans classified as special mention or worse down 30.5% from a year ago, and down 7.5% from last quarter.Originated loans and leases exclude loans acquired in the VIST acquisition.In the acquired loan portfolio, loans classified special mention or worse increased by 13.6% from the first quarter of 2013, resulting in 2.0% increase in total loans classified as special mention or worse.The increase in loans classified as Substandard or Special Mention in the acquired loan portfolio did not have a meaningful impact to the credit marks that were recorded at the time of the acquisition. Provision for loan and lease losses was $2.5 million for the second quarter of 2013, up from $1.0 million in the same quarter last year, and $1.0 million in the first quarter of 2013.Net loan and lease (recoveries) charge-offs totaled $1.7 million in the second quarter of 2013, compared to $1.1 million in the second quarter last year, and $1.0 million in the first quarter of 2013.The current period included net recoveries of $1.2 million in the originated portfolio, while the acquired portfolio included net (recoveries) charge-offs of $2.9 million. The Company’s allowance for originated loan and lease losses totaled $24.9 million at June 30, 2013, which represented 1.08% of total originated loans, compared to 1.16% at December 31, 2012, reflecting improved quality of the originated portfolio.The allowance for loan and lease losses covered 64.99% of nonperforming loans and leases as of June 30, 2013, which compares to 62.34% as of December 31, 2012. CAPITAL POSITION Capital ratios remain well above the regulatory well capitalized minimums.Tier 1 capital to average assets improved for the second consecutive quarter, to 8.16% at June 30, 2013.Total risk based capital also improved during the quarter to 13.34%.The improvement in capital ratios was primarily driven by growth in retained earnings.Despite the increase in retained earnings during the quarter, tangible book value per share decline by 5.2% to $22.08, as the rise in market interest rates during the quarter negatively impacted accumulated other comprehensive income associated with unrealized gains available-for-sale securities. Refer to Non-GAAP disclosure for additional details on tangible book value per share. ABOUT TOMPKINS FINANCIAL CORPORATION Tompkins Financial Corporation is a financial services company serving the Central, Western, and Hudson Valley regions of New York and the Southeastern region of Pennsylvania.Headquartered in Ithaca, NY, Tompkins Financial is parent to Tompkins Trust Company, The Bank of Castile, Mahopac National Bank, VIST Bank, Tompkins Insurance Agencies, Inc., and Tompkins Financial Advisors.For more information on Tompkins Financial, visit www.tompkinsfinancial.com. NON-GAAP MEASURES This press release contains financial information determined by methods other than in accordance with accounting principles generally accepted in the United States of America (GAAP).Where non-GAAP disclosures are used in this press release, the comparable GAAP measure, as well as reconciliation to the comparable GAAP measure, is provided in the accompanying tables.Management believes that these non-GAAP measures provide useful information.Non-GAAP measures should not be considered a substitute for financial measures determined in accordance with GAAP and investors should consider the Company’s performance and financial condition as reported under GAAP and all other relevant information when assessing the performance or financial condition of the Company.See “Tompkins Financial Corporation - Summary Financial Data (Unaudited)” tables for Non-GAAP related calculations. "Safe Harbor" Statement under the Private Securities Litigation Reform of 1995: This press release may include forward-looking statements with respect to revenue sources, growth, market risk, and corporate objectives. The Company assumes no duty, and specifically disclaims any obligation, to update forward-looking statements, and cautions that these statements are subject to numerous assumptions, risks, and uncertainties, all of which could change over time. Actual results could differ materially from forward-looking statements. TOMPKINS FINANCIAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CONDITION (In thousands, except share and per share data) (Unaudited) As of As of ASSETS 06/30/2013 12/31/2012 Cash and noninterest bearing balances due from banks $ $ Interest bearing balances due from banks Cash and Cash Equivalents Trading securities, at fair value Available-for-sale securities, at fair value (amortized cost of $1,434,359 at June 30, 2013 and $1,349,416 at December 31, 2012) Held-to-maturity securities, fair value of $21,129 at June 30, 2013, and $25,163 at December 31, 2012 Originated loans and leases, net of unearned income and deferred costs and fees Acquired loans and leases, covered Acquired loans and leases, non-covered Less:Allowance for loan and lease losses Net Loans and Leases FDIC Indemnification Asset Federal Home Loan Bank stock and Federal Reserve Bank stock Bank premises and equipment, net Corporate owned life insurance Goodwill Other intangible assets, net Accrued interest and other assets Total Assets $ $ LIABILITIES Deposits: Interest bearing: Checking, savings and money market Time Noninterest bearing Total Deposits Federal funds purchased and securities sold under agreements to repurchase Other borrowings, including certain amounts at fair value of $11,424 at June 30, 2013 and $11,847 at December 31, 2012 Trust preferred debentures Other liabilities Total Liabilities $ $ EQUITY Tompkins Financial Corporation shareholders' equity: Common Stock - par value $.10 per share: Authorized 25,000,000 shares; Issued: 14,635,468 at June 30, 2013; and 14,426,711 at December 31, 2012 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, at cost – 101,055 shares at June 30, 2013, and 100,054 shares at December 31, 2012 ) ) Total Tompkins Financial Corporation Shareholders’ Equity Noncontrolling interests Total Equity $ $ Total Liabilities and Equity $ $ See notes to unaudited condensed consolidated financial statements TOMPKINS FINANCIAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME Three Months Ended Six Months Ended (In thousands, except per share data) (Unaudited) 06/30/2013 06/30/2012 06/30/2013 06/30/2012 INTEREST AND DIVIDEND INCOME Loans $ Due from banks 1 5 8 8 Federal funds sold 0 0 0 2 Trading securities Available-for-sale securities Held-to-maturity securities Federal Home Loan Bank stock and Federal Reserve Bank stock Total Interest and Dividend Income INTEREST EXPENSE Time certificates of deposits of $100,000 or more Other deposits Federal funds purchased and securities sold under agreements to repurchase Trust preferred debentures Other borrowings Total Interest Expense Net Interest Income Less:Provision for loan and lease losses Net Interest Income After Provision for Loan and Lease Losses NONINTEREST INCOME Insurance commissions and fees Investment services income Service charges on deposit accounts Card services income Mark-to-market loss on trading securities ) Mark-to-market gain on liabilities held at fair value 77 Net other-than-temporary impairment losses 0 ) 0 ) Other income Gain on securities transactions 75 Total Noninterest Income NONINTEREST EXPENSES Salaries and wages Pension and other employee benefits Net occupancy expense of premises Furniture and fixture expense FDIC insurance Amortization of intangible assets Merger related expenses 37 Other operating expense Total Noninterest Expenses Income Before Income Tax Expense Income Tax Expense Net Income attributable to Noncontrolling Interests and Tompkins Financial Corporation Less:Net income attributable to noncontrolling interests 33 33 65 65 Net Income Attributable to Tompkins Financial Corporation $ Basic Earnings Per Share $ Diluted Earnings Per Share $ See notes to unaudited condensed consolidated financial statements Average Consolidated Statements of Condition and Net Interest Analysis (Unaudited) Quarter Ended Year to Date Period Ended Year to Date Period Ended June 30, 2013 June 30, 2013 June 30, 2012 Average Average Average Balance Average Balance Average Balance Average (Dollar amounts in thousands) (QTD) Interest Yield/Rate (YTD) Interest Yield/Rate (YTD) Interest Yield/Rate ASSETS Interest-earning assets Interest-bearing balances due from banks $ $
